DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020, 07/23/2020, and 03/01/20201 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed 07/09/2020 and 07/23/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) discloses “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” However, multiple Non-Patent Literature (NPL) documents listed do not disclose the publisher or place of publication (e.g., book, magazine, journal, etc. or the URL/web address of the webpage from which the NPL was retrieved).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the independent claims 1 and 11 of the instant invention – a method and computer-readable media for cache conscious techniques for generation of quasi-dense grouping codes of compressed columnar data in relational database systems.  
Dickie (US 2015/0288691) discloses multistage aggregation for using digest order to reduce downstream computations after a first stage of aggregation; 
Hopeman (US 2018/0081939) discloses database management systems for efficiently processing of join and aggregation operations for fact and dimension tables leveraging column vectors and dictionaries for data; 
Kociubes (US 2017/0024435) discloses densely grouping and aggregating dimensional data for processing of many-to-many join and aggregation operations; 
Pundir (US 2017/0192892) discloses memory efficient caching of metadata managed by a volume layer of a storage input/output (I/O) stack executing on one or more nodes of a cluster; 
Lahiri (NPL: Oracle’s In-Memory Database Strategy for OLTP and Analytics) discloses TimesTen In-Memory Database and an overview of Oracle Database In-Memory for analytics; 
Lahiri (NPL: Oracle database in-memory: A dual format in-memory database) discloses Oracle database in-memory option to function as the industry-first dual-format in-memory database; 
Lewis (NPL: Oracle Scratchpad: In-memory Aggregation) discloses aspects of a star-transformation (but without the bitmap indexes), Bloom filters, and “group-by” placement to minimise the cost of aggregation over high-volume joins. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166